  Case 1:21-cv-00037-NLH Document 11 Filed 03/22/21 Page 1 of 2 PageID: 65



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
NICHOLAS KYLE MARTINO,         :
                               :
          Petitioner,          :    Civ. No. 21-0037 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
UNITED STATES OF AMERICA,      :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Nicholas Kyle Martino
106 B Hurffville-Grenloch Road
Sewell, NJ 08080

     Petitioner Pro se

Rachael A. Honig, Acting United States Attorney
Sarah Aliya Aliabadi, Assistant U.S. Attorney
United States Attorney's Office for the District of New Jersey
401 Market Street, 4th Floor
PO Box 2098
Camden, NJ 08101

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Nicholas Kyle Martino filed a motion to

correct, vacate, or set aside his federal sentence pursuant to

28 U.S.C. § 2255, see ECF No. 1; and

     WHEREAS, the Court ordered Respondent to answer the

petition on March 4, 2021, see ECF No. 8; and
  Case 1:21-cv-00037-NLH Document 11 Filed 03/22/21 Page 2 of 2 PageID: 66



     WHEREAS, Respondent requests a 60-day extension until June

19, 2021 to submit its answer, ECF No. 10,

     THEREFORE, IT IS on this        19th       day of March, 2021

     ORDERED that Respondent’s request for an extension, ECF No.

10, is granted.    The response is due June 19, 2021; and it is

finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                            s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
